internal_revenue_service number release date index number -------------------------- ------------------------------------ --------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc ita b07 plr-126125-14 date date re -------------------------------------------------------------- request for extension of time to file election taxpayer ------------------------------------ a b c date firm -------------------------------------------- -------------------------------------------- ------------------------------------------------------------------- -------------------- ------------------------- individual --------------------- dear -------------- this letter responds to a letter dated date submitted by taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_167 of the internal_revenue_code plr-126125-14 facts taxpayer represents that the facts are as follows taxpayer is a limited_liability_company treated as a partnership for federal_income_tax purposes the outstanding member interests in taxpayer are owned by a and b a an entity disregarded for federal_income_tax purposes and b a corporation are wholly owned by c a is the tax_matters_partner for taxpayer taxpayer uses an overall accrual_method of accounting for federal_income_tax purposes taxpayer along with related entities is an entertainment company that produces among other things motion picture films in its taxable_year ended date taxpayer placed_in_service motion picture films for which it expects to pay participations_and_residuals before the end of the tenth taxable_year ending following its taxable_year ended date taxpayer’s federal tax_return for the taxable_year ended date was prepared on a basis consistent with an election being made under sec_167 to include expected participations_and_residuals in the adjusted bases of the films placed_in_service in that taxable_year for which the income forecast method is used firm was engaged to prepare and electronically file taxpayer’s federal tax_return for the taxable_year ended date individual a senior tax manager employed by c emailed a prepared sec_167 election statement on behalf of taxpayer to firm before the extended due_date of taxpayer’s federal tax_return for the taxable_year ended date and requested that this election statement be included with taxpayer’s return taxpayer’s federal tax_return for the taxable_year ended date was filed electronically by firm on its extended due_date firm inadvertently failed to include the sec_167 election statement with taxpayer’s federal tax_return firm noticed this error two days after taxpayer’s return for the taxable_year ended date was filed and shortly thereafter informed taxpayer of the inadvertent omission taxpayer requested firm to prepare this request for relief under sec_301_9100-3 as of the date of this letter the period of limitations on assessment under sec_6501 has not expired for taxpayer for the taxable_year in which the elections should have been filed or for any taxable_year that would have been affected by the elections had the elections been filed in a timely manner ruling requested taxpayer requests for the taxable_year ended date an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election under sec_167 for certain films placed_in_service by taxpayer during its taxable_year ended date plr-126125-14 law and analysis sec_167 provides that for purposes of determining the depreciation deduction allowable with respect to income forecast property the taxpayer may include participations_and_residuals with respect to the property in the adjusted_basis of the property for the taxable_year in which the property is placed_in_service but only to the extent that the participations_and_residuals relate to income estimated to be earned in connection with the property before the close of the 10th taxable_year following the taxable_year in which the property was placed_in_service sec_167 defines participations_and_residuals for purposes of sec_167 as costs the amount of which by contract varies with the amount of income earned in connection with the income forecast property sec_167 provides that notwithstanding sec_167 the taxpayer may exclude participations_and_residuals from the adjusted_basis of income forecast property and deduct the participations_and_residuals in the taxable_year that they are paid notice_2006_47 2006_1_cb_892 provides that the election to either include participations_and_residuals expected to be paid before the end of the tenth taxable_year following the taxable_year in which the property is placed_in_service in the adjusted_basis of property for which the income_forecast_method_of_depreciation is used or exclude participations_and_residuals from the adjusted_basis of property for which the income_forecast_method_of_depreciation is used and deduct them in the taxable_year in which the amounts are paid must be made by the due_date including extensions for the taxable_year the income forecast property is placed_in_service for each item_of_income forecast property placed_in_service in a taxable_year the taxpayer must attach a statement to the return for that year providing the name or other unique identifying designation of the property stating how the taxpayer will treat participations_and_residuals and providing the date the property was placed_in_service under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the plr-126125-14 commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly taxpayer is granted calendar days from the date of this letter to make the election to include participations_and_residuals in adjusted_basis for films placed_in_service during its taxable_year ended date for which the income_forecast_method_of_depreciation is used under sec_167 this election must be made separately for each affected property by taxpayer filing an amended federal tax_return for such taxable_year with a statement that taxpayer is electing to include in adjusted_basis in the year the income forecast property is placed_in_service all participations_and_residuals expected to be paid before the end of the tenth taxable_year following the taxable_year in which the property for which the income_forecast_method_of_depreciation is placed_in_service in its taxable_year ended date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely karla m meola assistant to the branch chief branch office of the associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes cc
